December 10, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     Y. GINA LISITSA AND LISITSA LAW CORPORATION, Appellants

NO. 14-13-00126-CV                          V.

                          FLORINA FLIT, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Florina Flit,
signed January 31, 2013, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Florina Flit.

      We further order this decision certified below for observance.